Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7, 8, 15 recite the broad recitation of a phosphorous range or molybdenum range and the claim also recite a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiducci et al (US 2018/0023019 A1) and Nibert et al (US 5840663).
Regarding claims 1-20 Guiducci teaches a lubricant composition (abstract) suitable for use in a transmission, which may include manual transmissions (p 153).  The lubricant contains:
A. A base oil which may be group II or III, see p 96 and 97. The viscosity at 100C is 3.5 to 25 cSt, see p 103.  This is used in the amount which is not additives, so up to about 90% of the composition.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B.  A mixture of phosphorous containing antiwear agents. See p 113.  A mixture of a zinc dihydrocarbyl dithiophosphate and another antiwear additive is specifically listed.  The total amount of phosphorous of both antiwear additives contributed is 10 to 6000 ppm.  As such the amount of zinc contributed to the composition via the ZDDP would encompass the range of 400 to 4500 ppm. This amount added of phosphorous 
C.  An oil soluble molybdenum containing compound.  This is used in the amount of 10 to 1000 ppm of molybdenum, see p 121.  This including molybdenum dithiocarbamate and di and tri nuclear compounds, see p 117. Given the structure of the molybdenum compounds and the amount of molybdenum added the amount of the additive would encompass the range of 0.4 to 2% of the composition.
D.  A mixture of more than 1 other antioxidant.  See p 141 for mixture and p 140 for types.
E. A calcium containing detergent which can be salicylate, see p 126.
F. Other optional additives, see table 2 under p 150.
G. An ashless succinimide polyisobutenyl dispersant with a polyisobutene having a number average, see p 124.
Guiducci does not specifically state a mixture of phosphorous compounds matching the Markush structure of claim 1 part (i).
Nibert teaches a lubricant composition for a transmission, see abstract. The lubricant contains a mixture (column 6 lines 1-5) of phosphorous compounds overlapping the Markush structure of claim 1 part (i).  See column 5 line 50-column 6 line 15.
It would have been obvious to one of ordinary skill in the art at the time of the rejection to combine the phosphorous compound of Nibert to the invention of Guiducci.  Guiducci already calls for use of such an additive, and this additive is an effective antiwear agent for a transmission lubricant.
Regarding the ratio of the ZDDP to the other phosphorous compound, Nibert teaches the amount of the first compound should be used in the amount of 10 to 1000 ppm.  Given the amount of phosphorous in total in the lubricant (see rejection above) the ratio of the two phosphorous compounds would include 1:1.  In addition when adding the phosphorous compound of Nibert to the invention of Guiducci one of ordinary skill in the art would find the ratio of 1:1 obvious and through duo experimentation.
Regarding the 4-ball test scar rating, Guiducci does not specifically state the results of this test.  The examiner notes that exception antiwear resistance is in the lubricant, see p 176.  As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the products of the combined prior art and the instant application are the same.  The same additives are used in the same amount, and the same base oil is used in the same amount.  As such the 4 ball wear test would include 0.35 mm or less in 1 hour test duration, 0.10 mm or less in 2 hour test duration, and be 20% smaller than a composition which does not include all of the required parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771